MILLS, Judge.
Schaeffer appeals Commission action establishing his presumptive parole release date. We affirm.
Whether credit is given for time on parole is within the Commission’s discretion. Section 947.21, Florida Statutes (1981); Coleman v. Wainwright, 323 So.2d 581 (Fla.1975).
The Commission correctly aggregated Schaeffer’s times after including a point for a parole revocation in his second commitment, Nord v. Fla. Parole & Probation Com’n, 417 So.2d 1176 (Fla. 1st DCA 1982).
Schaeffer’s ex post facto argument is controlled by our opinions in Lopez v. Fla. Parole & Probation Com’n, 410 So.2d 1354 (Fla. 1st DCA 1982), and May v. Fla. Parole & Probation Com’n, 424 So.2d 122 (Fla. 1st DCA 1982).
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.